Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I – claims 12-27 is acknowledged.  The traversal is on the grounds that the instant application is a national phase application.  Nevertheless, applicant is reminded that the original claims have been canceled and replaced, not to mention that there were no method claims originally.  Accordingly, applicant’s arguments are moot.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the trough-shaped fire bowl".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-19, 26, and 27, as understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haerem (DE1805206), which shows all of the claimed limitations.  Haerem shows: 
12. (new) A fire bowl 5 for the combustion of wood and similar fuels (See translation: page 3, 5th paragraph), comprising a plurality of segments 5’ which are supported on the ground with feet 5” and have a plurality of segment surfaces towards the top to form the trough-shaped fire bowl, wherein each segment surface of the fire bowl additionally has a concave trough (fig. 1).  
13. (new) The fire bowl of claim 12, wherein each segment is formed from a sheet metal, wherein a wedge is cut out of each sheet metal blank and wherein the two edges of each wedge are brought together to form the concave trough (See translation: page 3, 2nd paragraph).  
5” which is formed in one piece from the sheet metal blank (fig. 1).  
15. (new) The fire bowl of claim 14, wherein each foot has a triangular form (fig. 2).  
16. (new) The fire bowl of claim 12, characterized in that the feet are each designed as triangular-shaped folds of a sheet metal blank blank (fig. 1).  
17. (new) The fire bowl of claim 12, wherein the segment surfaces have intersecting bends for forming the troughs (fig. 1,2).  
18. (new) The fire bowl of claim 17, wherein each segment is formed from a sheet metal blank, wherein a wedge is cut out of each sheet metal blank and wherein the two edges of each wedge are brought together to form the concave trough and wherein each wedge ends with its tip at the intersection of the bends (fig. 1,2).  
19. (new) The fire bowl of claim 12, wherein the connection of the segments to the fire bowl is provided at the feet (fig. 1).  
26. (new) The fire bowl of claim 12, wherein the segments are positively clamped in the central area of the fire bowl (fig. 1,2 – via component 4).  
27. (new) The fire bowl of claim 26, wherein the segments are positively clamped on a centering part with radial slots for engagement of lugs (See translation: page 3, 1st paragraph).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 20-22, as understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Haerem (DE1805206), which discloses substantially all of the claimed limitations.  
Haerem teaches the invention as described above but fails to explicitly teach the claimed quick release type of fasteners.
Official Notice is given that quick release type of fasteners are old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for convenience in assembly and disassembly.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate quick release type of fasteners into the invention disclosed by Haerem, so as to provide for convenience in assembly and disassembly. 


Claims 23-25, as understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Haerem (DE1805206) in view of Dyson (2015/0136112).
Haerem discloses substantially all of the claimed limitations, but fails to specifically recite the claimed grilling accessories.
Dyson, in the same or related field of endeavor, teaches that it is known in the art to provide a firebowl 12
23. (new) The fire bowl of claim 12, wherein fastenings 30,36 for grilling accessories 14 are provided on the fire bowl (fig. 1).  
24. (new) The fire bowl of claim 12, wherein a grilling grate and/or a table top 14 are provided on the fire bowl (fig. 1).  
25. (new) The fire bowl of claim 23, wherein the fastenings are shaped as insertion openings on the respective segment (fig. 1).  

Dyson teaches that such an arrangement provides for moving the food towards or away from the fire (Abstract).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

September 21, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762